Title: From Thomas Jefferson to Bernard Peyton, 5 January 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Jan. 5. 24.
I recd yesterday your favor of the 1st it is truly mortifying that whilst I was trespassing on you to such an amount, I should have had flour lying for 5. months in our way in the mill offt to have protected you from a single Dollar’s advances, could we have gotten it down. the drought of the season was one obstacle, but the faithlessness of the boatmen as great a one, my overseer is now out endeavoring to get off the 250. barrels still lying in the mill, and which will surely be in time for the day of your call. besides this, Jefferson returned last night from a sale of some negroes in Bedford. he could make no hand of selling for any portion of ready money. he sold therefore at one and two years credit; and made an arrgement with the bank to discount the 12. months bonds; and we conclude not only to ensure you from this fund, but we hope to place with you a considble surplus, which if your occasion requires it, can be used for your convenience until the impatience of our own creditors may force us to draw for it. he expects every day to recieve also from N. Orleans authority to draw for about 2500. D. for the sale & year’s hire of some mutinous negroes sent thither a year ago which we shall lodge in your hands with the same views. these 3 resources make me  feel satisfied (2 being very sure) therefore that I shall not permit you to suffer for my balance. but Jefferson will write to you more particularly & understandingly on the subject, ever & affectly. yours.Th: J.